Case 1:20-mc-91510-FDS Document 6 Filed 12/31/20 Page 1 of 2

of &

UNITED STATES DISTRICT COURT a - nae

FOR THE DISTRICT OF MASSACHUSETTS x = o

oo— UW

5 Ww

38 |

IN RE: Application for Exemption from _) Miscellaneous Busines& ==
Electronic Public Access Fees for ) Docket No. 20-mc-9154858DS a

4 =

Chantalle R. Forgues and ) WwW

Plymouth State University )

MOTION TO ALTER OR AMEND JUDGMENT, ORIN THE ALTERNATIVE
MOTION FOR RELIEF FROM JUDGMENT OR ORDER

 

Petitioners respectfully move this Court under Federal Rules of Civil Procedure 59(e) and 60(b) to
reconsider its order of December 4, 2020 denying without prejudice petitioners’ request for a waiver
of PACER fees to access certain public documents for academic research purposes. As explained in
the accompanying Memorandum, the Court’s decision was based on error or mistake regarding the
standards by which a waiver of PACER fees is granted, as well as error or mistake with respect to the
method by which petitioners seek to download court documents from PACER. Furthermore, as more
fully explained in the accompanying Memorandum, public policy necessitates relieving petitioners

from certain provisions of the Court’s order.

For these reasons, petitioners request that this Court amend its judgment, or relieve petitioners

therefrom, to permit petitioners a waiver of PACER access fees.

REQUEST FOR ORAL ARGUMENT
As more fully explained in the accompanying Memorandum, an oral argument would assist the Court’s
understanding of petitioners’ research and the bulk downloading technology petitioners propose to
use, which, significantly, has been used regularly on PACER by law firms and large institutions for

~ several years. Petitioners request a hearing on their motion accordingly.
RULE 7.1(a)(2) CERTIFICATION

Petitioners hereby certify that they have in good faith conferred, and attempted to resolve and narrow

the instant issue, with the Clerk’s office of this Court prior to filing this motion.

Page 1 of 2

J0id40 SHY379 NI
Gad
Case 1:20-mc-91510-FDS Document 6 Filed 12/31/20 Page 2 of 2

CERTIFICATE OF SERVICE
No certificate of service is required for this motion because there are no opposing parties; this case

presents an issue only of miscellaneous business for the Court.

RESPECTFULLY SUBMITTED,

/s/ Chantalle R. Forgues

CHANTALLE R. FORGUES
DANIEL S. LEE

Pro Se

Plymouth State University

17 High Street, MSC #27
Plymouth, NH 03264

Phone: 603-535-5000

Email: crforgues@plymouth.edu

DATE: December 28, 2020

Page 2 of 2
